Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group II (claims 12-19) in the reply of December 17, 2020 is acknowledge. The traversal is on the ground(s) that on page 1 applicant argues that there is no burden on the Examiner. This is not found persuasive because all groups lack unity of invention since the groups do not share the same or corresponding technical feature. Thus, the inventions requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and therefore is FINAL. 

Status of Claims
The action is reply to the Application filed on 05/15/2018. Claims 1-32 are currently pending. Claims 1-11, 20-32 are withdrawn. Claims 12-19 have been examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasu (US Patent No. 5,224,406).
Regarding claim 12, Nasu discloses: a method of processing a workpiece (element 88) in which the workpiece is held on a table (elements 3/9) and the workpiece that is held is processed by a processing device (element 25), wherein the table is provided with a plurality of suction holes (elements 3a,37, and 44) in a holding surface (top surface of element 3) for the workpiece, the workpiece is sucked and held on the holding surface of the table by generating a suction force (element 41 see col. 7, ll. 31-33 where the prior states a suction source) by placing the workpiece having air permeability on the table and covering an upper portion of the workpiece at a position opposing the suction holes of the table with an air- impermeable member (see col. 9, ll. 3-39 where the prior art states the operation of the device and where the work piece (element 88) is placed on upper surface of the table (elements 3/9) and having an upper portion of the work piece (see Detail A in the annotated figure below) at a position opposing the suction holes (see Detail A is located in a position opposing the suction holes (elements 3a,37, and 44)) of the table with an impermeable member (element 89). Furthermore, see col. 9, ll. 34-39 where the prior art states that a sucking action of air from elements 37/44 that the work piece (element 88) and the air-impermeable member (element 89) are held onto element 3, thus the work piece (element 88) is uniformly compressed on the upper surface of element 3), and the workpiece is processed by a processing unit (element 25).

    PNG
    media_image1.png
    638
    745
    media_image1.png
    Greyscale
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu (US Patent No. 5,224,406) in view of Abe (JP 2007098491).
Regarding claim 13, Nasu discloses all the limitations as stated above in the rejection of claim 12, but appears to be silent in regards to the method of processing a work piece according to claim 12, wherein the processing unit is a wire saw or a band saw, and the wire saw or the band saw is detachably mounted on a robot arm that is freely movable.
Abe teaches it was known in the art to have the processing unit (element 14) is a wire saw or a band saw (see paragraph 0021, ll. 1-5 where the prior art states that element 14 includes multiple elements and specifically a mechanical cutting tool (element 21). See also paragraph 0022, ll. 1-3 where the prior art states that element 21 can be multiple different cutting tools which include “a band saw”), and the wire saw or the band saw is detachably mounted on a robot arm (element 12) that is freely movable (see paragraph 0023, ll. 1-4 where the prior art states that element 14 is attached at a distal free end portion of element 12 in order to be given movement during operations).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Nasu to incorporate the teachings of Abe to provide the processing unit is a wire saw or a band saw, and the wire saw or the band saw is detachably mounted on a robot arm that is freely movable. Doing so allows the user to utilize a processing unit that is fitted on a robotic arm in order to have an automated system to increase productivity and efficiency during cutting operations.
Regarding claim 19, Nasu discloses all the limitations as stated above in the rejection of claim 12, but appears to be silent in regards to the method of processing a work piece according to claim 12, wherein the processing unit is configured to swing arcuately along a processing progress direction of the workpiece.
Abe teaches it was known in the art to have the processing unit (element 14) is configured to swing arcuately along a processing progress direction of the workpiece (see paragraph 0023, ll. 1-4 and paragraph 0026, ll. 1-5 where the prior art states that the element 12 provides the processing unit (element 14) multiple movements and further states that element 14 can be arranged at “a desired position and angle” by element 12, thus being configured to swing arcuately along a processing progress direction of the work piece).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Nasu to incorporate the teachings of Abe to provide the processing unit is configured to swing arcuately along a processing progress direction of the workpiece. Doing so allows the user to utilize a processing unit that is fitted on a robotic arm in order to have an automated system to increase productivity and efficiency during cutting operations.
Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nasu (US Patent No. 5,224,406) in view of Goeckel (US Patent No. 6,585,244).
Regarding claim 14, Nasu discloses: the method of processing a workpiece according to claim 12, wherein the holding surface of the table is provided on a table front surface (top surface of element 3), the air-impermeable member is formed in such a size as to cover a side surface portion of the workpiece (see figure 2 element 89 is shown to be such a size that it covers side surface portion (left and right side of element 88) of the work piece), and the workpiece is processed by the processing device (see col. 10, ll. 5-14 where the prior art states the workpiece (element 88) being process by the processing unit (element 25)).
However, Nasu appears to be silent that his table provides the holding surface at a table side surface, the air-impermeable member is formed in such a size as to cover the table side surface, and a part of the air-impermeable member protruding from a side surface of the workpiece is sucked and held on the table side surface.
Goeckel teaches it was known in the art to have a table (element 3) with holding surfaces (see figure 5 elements 18-21) including a table side surface (element 19, see also col. 9, ll. 57-67 where the prior art states that elements 18-21 has means for different clamping techniques, but also states “it is also possible, if necessary, to remove one or more of the attachable elements and replace it with a different one”. Thus the holding surface of element 19 with a plurality of suction holes (element 26) can be provided on a table front surface and a table side surface.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Nasu to incorporate the teachings of Goeckel to provide wherein the holding surface of the table is provided on a table side surface. Doing so allows the user to have multiple suction holes located at various sides of the table in order to corporately hold the work piece at multiple sides during operations.
However, Nasu modified appears to be silent that his air-impermeable member is formed in such a size as to cover the table side surface, and a part of the air-impermeable member protruding from a side surface of the workpiece is sucked and held on the table side surface.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modified Nasu to  Doing so allows the user to have multiple suction holes located at various sides of the table in order to corporately hold the work piece with the impermeable member at multiple sides during operations.
Regarding claim 16, Nasu discloses all the limitations as stated above in the rejection of claim 12, but appears to be silent in regards to the method of processing a work piece according to claim 12, wherein the table is separately formed as a plurality of tables that are capable of being individually separated and moving in a horizontal direction, and processing is performed such that the processing device passes through gaps between the tables that are individually separated when processing the workpiece.
Goeckel teaches it was known in the art to have a table separately formed as a plurality of tables (see annotated figure below element 3) that are capable of being individually separated and moving in a horizontal direction (see col. 8, ll. 21-38 where the prior art states that elements 3 can be shifted horizontally (as indicated by the arrows of B) which enables elements 3 to be in direct contact with one another or as distant from one another as desired), and processing is performed such that the processing device passes through gaps between the tables (see Detail A in the annotated figure below) that are individually separated when processing the workpiece (Giving that the prior art meets the structural limitations of the table that are .

    PNG
    media_image2.png
    727
    729
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Nasu to incorporate the teachings of Goeckel to provide wherein the table is separately formed as a plurality of tables that are capable of being individually separated and moving in a horizontal direction, and processing is performed such that the processing device passes through gaps between the tables that are individually separated when processing the workpiece. Doing so allows the user to utilize a plurality of tables in order to hold multiple work pieces or support a workpiece at various locations during operations.
Regarding claim 17, Nasu discloses all the limitations as stated above in the rejection of claim 12, but appears to be silent in regards to the method of processing a work piece according to claim 12, wherein the table is formed to be capable of moving horizontally and rotating, and the workpiece is processed into an arbitrary shape by horizontally moving and/or rotating the table when processing the workpiece.
Goeckel teaches it was known in the art to have a table (element 3) is formed to be capable of moving horizontally (see col. 8, ll. 21-38 where the prior art states that elements 3 can be shifted horizontally (as indicated by the arrows of B)) and rotating (see col. 8, ll. 8-12 where the prior art states element 3 is mounted so that they can be rotated (as indicated by the arrows of A) about the axis of rotation (element 4)), and the workpiece is processed into an arbitrary shape by horizontally moving and/or rotating the table when processing the workpiece (Giving that the prior art meets the structural limitations of the table that capable of moving horizontally and rotating, the intended use of processing the work piece being performed will be met by the prior art).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Nasu to incorporate the teachings of Goeckel to provide wherein the table is formed to be capable of moving horizontally and rotating, and the workpiece is processed into an arbitrary shape by horizontally moving and/or rotating the table when processing the workpiece. Doing so allows the user to add an additional axis of movement in order to enhance the capabilities of the table during operations.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nasu (US Patent No. 5,224,406) in view of Park (US Pub. No. 2012/0311848).
Regarding claim 15, Nasu discloses: the method of processing a workpiece according to claim 12, wherein the table is separately formed as a plurality of suction regions (elements 34 and 35, see also col. 6, ll., 61-62), each of the suction regions is independently connected to a suction line (see col. 7, ll. 30-37 where the prior art states that elements 34 and 35 are connected to a suction source (element 41) through different and separate suction lines), but appears to be silent the suction regions are each independently subjected to suction control.
Park teaches it was known in the art to have a table (element 22) that is separately formed as a plurality of suction regions (elements 21a) wherein the suction regions are each independently subjected to suction control (see paragraph 0036, ll. 1-11 where the prior art states that elements 21a are individually connected to the “pressure adjustment device 23 so that the pressure in each chamber 21a is independently controlled”, thus the suction force may be selectively applied only to selected portions of element 22 as best shown in figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Nasu to incorporate the teachings of Park to provide the table wherein the suction regions are each independently subjected to suction control. Doing so allows the user to selectively engage various work pieces at different location in order to be secured during processing operations.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nasu (US Patent No. 5,224,406) in view of Gemmani (US Patent No. 5,971,381).
Regarding claim 18, Nasu discloses all the limitations as stated above in the rejection of claim 12, but appears to be silent in regards to the method of processing a work piece according to claim 12, wherein the table is separately formed as a plurality of tables and configured to be vertically movable, and when processing the workpiece, the workpiece is processed such that each table does not interfere with the processing device by vertically and independently moving each of the tables separately formed.
Gemmani teaches it was known in the art to have a table which is separately formed as a plurality of tables (see figure 1 element 1, see also col. 2, ll 37-40 and ll. 60-62) and configured to be vertically movable (see col. 6, ll. 26-51 where the prior art states that each table is provided with independent drive means (element 17) that interact with various elements within the table, and as stated in col. 6, ll. 49-51, as a result of this interactions, the table can move in the y-axis independently from one another), and when processing the workpiece, the workpiece is processed such that each table does not interfere with the processing device by vertically and independently moving each of the tables separately formed (Giving that the prior art meets the structural limitations of the table that is configured to be vertically movable and independently move from each other, the intended use of processing the work piece being performed will be met by the prior art).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified Nasu to incorporate the teachings of Gemmani to provide the table is separately formed as a plurality of tables and configured to be vertically movable, and when processing the workpiece, the workpiece is processed such that each table does not interfere with the processing device by vertically and independently moving each of the tables separately formed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/09/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723